Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 12/06/21 has been received and entered. Application No. 16/896,656 of which claims 1-10 are pending in the application, all of which are ready for examination by the examiner.  
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.
Applicant’s response, filed on 12/06/21, with respect to claim objections of claims 4-7 and 9 have been fully considered and are persuasive.  The objections are withdrawn.
Applicant’s response with respect to 112(b) rejections of claims 1-10 and have been fully considered and are persuasive.  The rejections are withdrawn.
Applicant’s response with respect to 101 rejections of claims 1-9 and have been fully considered and are persuasive.  The rejections are withdrawn.
This action is made final in view of the new grounds of rejection.

Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-10 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 and 8-10 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. PGPub 2013/0254416; hereinafter “Abraham”) in view of Brisebois et al. (U.S. Patent 9,779,260; hereinafter “Brisebois”) and further in view of Asenjo et al. (U.S. PGPub 2014/0337429; hereinafter “Asenjo”).

As per claim 1, Abraham discloses a data format preparing device that sets a standard data format in which an edge server is to receive data collectable from a device connected to the edge server, the data format preparing device comprising: (See Figs. 1-2, paras. 19-23 and 26-28, wherein data collection and conversion tool is disclosed; as taught by Abraham.)
(See Fig. 4, paras. 22-24 and 31, wherein metadata are disclosed; as taught by Abraham.)
a standard data format used for receiving data collectable from the device connected to the arbitrary edge server; (See para. 9, wherein data format in which “for each of a plurality of channels at a well site, on at least one server computer, converting channel data from a source data format to a common data format in real-time as the channel data is generated” is disclosed, also See para. 23, wherein type of information received are disclosed; as taught by Abraham.)
a program; and a processor configured to execute the program and control the data format preparing device to: set a standard data format for the edge server used for receiving data collectable from a device connected to the edge server on the basis of the metadata corresponding to the type of the device stored; (See Figs. 1-4, paras. 19-24 and 31, wherein various systems and metadata are disclosed, also See para. 23, wherein type of information received are disclosed; as taught by Abraham.)
However, Abraham fails to disclose examine a format in the standard data format set; and register the standard data format examined.
On the other hand, Brisebois teaches examine a format in the standard data format set; (See col. 7, ll 47-54, wherein defining data formats is disclosed; as taught by Brisebois.)
and register the standard data format examined. (See col. 5, ll 33-64, wherein functions of data collection system of defining data format and data classification system in classifying and storing data are disclosed, also See col. 7, ll 47-54, wherein defining data formats is disclosed; as taught by Brisebois.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Brisebois teachings in the Abraham system. Skilled artisan would have been motivated to incorporate a method for managing, controlling a plurality of data-access credentials and accessing data from a plurality of sources in a plurality of data formats taught by Brisebois in the Abraham system for storing and retrieving channel data.  In addition, both of the references (Abraham and Brisebois) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data format conversion from a database.  This close relation between both of the references highly suggests an expectation of success.
However, the combination of Abraham and Brisebois fails to disclose wherein the device connectable to the server is an industrial machine including any of a machine tool, an industrial robot, and an injection molding machine, or a peripheral device including any of a transport vehicle or conveyors, and a measuring device.
On the other hand, Asenjo teaches wherein the device connectable to the server is an industrial machine including any of a machine tool, an industrial robot, and an injection molding machine, or a peripheral device including any of a transport vehicle or conveyors, and a measuring device. (See Figs. 23, 25, para. 40, wherein server is disclosed, also See paras. 45-46 and 61, wherein industrial robots are disclosed; as taught by Asenjo.)


As per claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Abraham, Brisebois, and Asenjo further discloses wherein the data format preparing device is communicably connected to a terminal, (See Figs. 1-2, paras. 20-22 and 26-28, wherein data collection system that stores the channel data on the data store and component view of the data collection system are disclosed; as taught by Abraham.)
and the processor is further configured to execute the program and control the data format preparing device to set the standard data format by providing a setting screen to the terminal for causing the terminal to set the standard data format. (See Fig. 2, paras. 20-22 and 26-28, wherein component view of the data collection system and the system storing channel data on the data store in a common data format are disclosed; as taught by Abraham.)
claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Abraham, Brisebois, and Asenjo further discloses wherein the data format preparing device is communicably connected to the device, (See Fig. 2, paras. 20-22 and 26-28, wherein component view of the data collection system is disclosed; as taught by Abraham.)
and the processor is further configured to execute the program and control the data format preparing device to update the metadata and store the updated metadata on the basis of notification from the device notifying update information corresponding to the type of the device in the metadata already stored. (See paras. 18, 22-23, wherein storing metadata are disclosed, also See paras. 31-32, 37, wherein replication engine features in changed are disclosed; as taught by Abraham.)

As per claim 4, Abraham discloses an edge server that collects data at a predetermined cycle from a device connected to the edge server on the basis of a standard data format set by a data format preparing device that sets the standard data format in which an edge server is to receive data collectable from a device connected to the edge server, the data format preparing device comprising: (See Figs. 1-2, paras. 19-23 and 26-28, wherein data collection and conversion tool is disclosed; as taught by Abraham.)
a memory configured to store: metadata containing a type of a device connectable to an arbitrary edge server and at least the type and unit of data collectable from the device for each type of the device; (See Fig. 4, paras. 22-24 and 31, wherein metadata are disclosed; as taught by Abraham.)
(See para. 9, wherein data format in which “for each of a plurality of channels at a well site, on at least one server computer, converting channel data from a source data format to a common data format in real-time as the channel data is generated” is disclosed, also See para. 23, wherein type of information received are disclosed; as taught by Abraham.)
a program; and a processor configured to execute the program and control the data format preparing device to: set a standard data format for the edge server used for receiving data collectable from a device connected to the edge server on the basis of the metadata corresponding to the type of the device stored; (See Figs. 1-4, paras. 19-24 and 31, wherein various systems and metadata are disclosed, also See para. 23, wherein type of information received are disclosed; as taught by Abraham.)
the edge server comprising: a memory configured to store a program; (See Figs. 1-4, paras. 19-24 and 31, wherein various systems and metadata are disclosed, also See para. 49, wherein controlling and storing of data and data format are disclosed; as taught by Abraham.)
and a processor configured to execute the program and control the edge server to: receive data collectable from the device at the predetermined cycle as a data string conforming to the type and unit of data defined in the standard data format. (See Figs. 1-2, paras. 31 and 49, wherein controlling and storing of data and data format are disclosed, also See para. 23, wherein type of information received are disclosed, also See para. 9, wherein data format in which “for each of a plurality of channels at a well site, on at least one server computer, converting channel data from a source data format to a common data format in real-time as the channel data is generated” is disclosed; as taught by Abraham.)
However, Abraham fails to disclose examine a format in the standard data format set; and register the standard data format examined.
On the other hand, Brisebois teaches examine a format in the standard data format set; (See col. 7, ll 47-54, wherein defining data formats is disclosed; as taught by Brisebois.)
and register the standard data format examined. (See col. 5, ll 33-64, wherein functions of data collection system of defining data format and data classification system in classifying and storing data are disclosed, also See col. 7, ll 47-54, wherein defining data formats is disclosed; as taught by Brisebois.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Brisebois teachings in the Abraham system. Skilled artisan would have been motivated to incorporate a method for managing, controlling a plurality of data-access credentials and accessing data from a plurality of sources in a plurality of data formats taught by Brisebois in the Abraham system for storing and retrieving channel data.  In addition, both of the references (Abraham and Brisebois) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data format conversion from a database.  This close relation between both of the references highly suggests an expectation of success.
However, the combination of Abraham and Brisebois fails to disclose wherein the device connectable to the server is an industrial machine including any of a machine 
On the other hand, Asenjo teaches wherein the device connectable to the server is an industrial machine including any of a machine tool, an industrial robot, and an injection molding machine, or a peripheral device including any of a transport vehicle or conveyors, and a measuring device. (See Figs. 23, 25, para. 40, wherein server is disclosed, also See paras. 45-46 and 61, wherein industrial robots are disclosed; as taught by Asenjo.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Asenjo teachings in the combination of Abraham and Brisebois system. Skilled artisan would have been motivated to incorporate a method for industrial data analytics in a cloud platform taught by Asenjo in the combination of Abraham and Brisebois system for storing and retrieving channel data.  In addition, both of the references (Abraham, Brisebois, and Asenjo) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data format conversion from a database.  This close relation between both of the references highly suggests an expectation of success.

As per claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Abraham, Brisebois, and Asenjo further discloses a database, wherein the processor is further configured to execute the program and control the edge server to store data received into the database. (See Figs. 1-2, paras. 18, 23 and 49, wherein a database that implements a common data format is disclosed; as taught by Abraham.)

As per claim 6, the rejection of claim 5 is hereby incorporated by reference, the combination of Abraham, Brisebois, and Asenjo further discloses wherein the processor is further configured to execute the program and control the edge server to on the basis of the standard data format, refer to data in the database about a designated device stored in the database and collected from the designated device. (See Figs. 1-2, paras. 19-21 and 26-, wherein data collection system features are disclosed; as taught by Abraham.)

As per claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Abraham, Brisebois, and Asenjo further discloses wherein the processor is further configured to execute the program and control the edge server to set a standard data format used for converting data received from the device to a data string based on the standard data format, (See Fig. 4, paras. 20 and 42, wherein converting data from a common data format is disclosed; as taught by Abraham.)
and convert the data received from the device to the data string based on the standard data format via the standard data format set. (See Fig. 4, paras. 20 and 42, wherein converting data from a common data format is disclosed, also See para. 23, wherein type of information received are disclosed; as taught by Abraham.)


claim 9, the rejection of claim 6 is hereby incorporated by reference, the combination of Abraham, Brisebois, and Asenjo further discloses wherein the processor is further configured to execute the program and control the edge server to as a function of the control unit by causing the edge server to execute a data reference program prepared as an API. (See Fig. 2, paras. 26-28 and 34, wherein API is disclosed; as taught by Abraham.)

As per claim 10, Abraham discloses a data format preparing method executed by a computer comprising: a data dictionary storage unit that stores metadata containing a type of a device connectable to an arbitrary edge server and at least the type and unit of data collectable from the device for each type of the device; and a data format storage unit, the method comprising: a data format setting step of setting a standard data format for the edge server used for receiving data collectable from the device connected to the edge server on the basis of the metadata corresponding to the type of the device stored in the data dictionary storage unit; (See Figs. 1-2, paras. 19-23 and 26-28, wherein data collection and conversion tool is disclosed, also See paras. 31 and 49, wherein controlling and storing of data and data format are disclosed, also See Fig. 4, paras. 22-24 and 31, wherein metadata are disclosed; as taught by Abraham.)
a data format examining step of examining a format in the standard data format set in the data format setting step; (See Figs. 1-4, paras. 19-24 and 31, wherein various systems and metadata are disclosed, also See para. 23, wherein type of information received are disclosed; as taught by Abraham.)

On the other hand, Brisebois teaches a data format registering step of registering the standard data format examined in the data format examining step with the data format storage unit. (See col. 5, ll 33-64, wherein functions of data collection system of defining data format and data classification system in classifying and storing data are disclosed, also See col. 7, ll 47-54, wherein defining data formats is disclosed; as taught by Brisebois.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Brisebois teachings in the Abraham system. Skilled artisan would have been motivated to incorporate a method for managing, controlling a plurality of data-access credentials and accessing data from a plurality of sources in a plurality of data formats taught by Brisebois in the Abraham system for storing and retrieving channel data.  In addition, both of the references (Abraham and Brisebois) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data format conversion from a database.  This close relation between both of the references highly suggests an expectation of success.
However, the combination of Abraham and Brisebois fails to disclose wherein the device connectable to the server is an industrial machine including any of a machine tool, an industrial robot, and an injection molding machine, or a peripheral device including any of a transport vehicle or conveyors, and a measuring device.
 (See Figs. 23, 25, para. 40, wherein server is disclosed, also See paras. 45-46 and 61, wherein industrial robots are disclosed; as taught by Asenjo.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Asenjo teachings in the combination of Abraham and Brisebois system. Skilled artisan would have been motivated to incorporate a method for industrial data analytics in a cloud platform taught by Asenjo in the combination of Abraham and Brisebois system for storing and retrieving channel data.  In addition, both of the references (Abraham, Brisebois, and Asenjo) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data format conversion from a database.  This close relation between both of the references highly suggests an expectation of success.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. PGPub 2013/0254416; hereinafter “Abraham”) in view of Brisebois et al. (U.S. Patent 9,779,260; hereinafter “Brisebois”) and further in view of Asenjo et al. (U.S. PGPub 2014/0337429; hereinafter “Asenjo”) and further in view Killcommons et al. (U.S. PGPub 2002/0184325; hereinafter “Killcommons”).

claim 7, the rejection of claim 6 is hereby incorporated by reference, the combination of Abraham, Brisebois, and Asenjo fails to disclose wherein the processor is further configured to execute the program and control the edge server to encrypt data received from the device at a cycle of the receipt and store the encrypted data into the database, and decrypt the encrypted data in the database collected from the device and input the decrypted data from the database.
On the other hand, Killcommons teaches wherein the processor is further configured to execute the program and control the edge server to encrypt data received from the device at a cycle of the receipt and store the encrypted data into the database, (See paras. 51 and 55, wherein encrypted data is disclosed; as taught by Killcommons.)
and decrypt the encrypted data in the database collected from the device and input the decrypted data from the database. (See paras. 51 and 55, wherein encrypted data is disclosed, also See paras. 21-23 and 70, wherein decrypting data is disclosed; as taught by Killcommons.)
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Killcommons teachings in the combination of Abraham, Brisebois, and Asenjo system. Skilled artisan would have been motivated to incorporate a method for transferring of information taught by Killcommons in the combination of Abraham, Brisebois, and Asenjo system for storing and retrieving channel data.  In addition, both of the references (Abraham, Brisebois, Asenjo, and Killcommons) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data format conversion 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153